50 6th Judicial District Court
..
     Albert M. McCaig, Jr., Judge
     www .Court506.com                                                                       Court Coordinator
                                                                                                Susie Schubert

                                                                                                 Court Reporter
                                                                                                 Robyn S. Wiley
                                                      RECE!VED IN
                                                    COURT Ot: CR!MIM~t APPEALS
                                                                                                   Grimes County
                                                                                                   Waller County

        May 5, 2015                                                                     836 Austin Street, Suite 307
                                                            MAY 07 2015                   Hempstead, Texas 77445
                                                                                                 Fax: 979.826.9149
                                                                                                Ofc: 979.921.0921
        Court of Criminal Appeals                       Ab~Acosta, Clerk
        P.O. Box 12308
        Capitol Station
        Austin, Texas 78711

                 Re:     Writs Number 08-09-12976D through 08-09-12986D
                         Criminal Trial Court Number 08-09-12976
                         Ex Parte
                         William Andrew Allen

        Clerk:                                                                .\

                I am the trial court judge in the referenced matter. The cases were originally heard by
        the 155 1h Judicial District Court. By Legislative act (Sec~ion 24.254,-.Govemment Code),
        effective January 1, 2014, the 506th Judicial District Court took over all cases pending in the
        155 1h Judicial District Court.

               The Applicant, Mr. William Andrew Allen, has made numerous filings with the trial
        court pertaining to his 11.07 Writ applications, many of which have had to do with his
        contention that the 5061h court does not have jurisdiction of his cases. I have personally
        written to inform Mr. Allen of the effect of the change of courts.

               Mr. Allen's frequent and continuous supplementation and filings has required both
        this court and the Waller County District Clerk, to provide eleven separate supplements to
        the several 11.07 Applications each time Mr. Allen files new allegations. This has become
        labor and resource intensive, consumes valuable time, and, to date, does not appear to have
        provided any substantial new information to your court.

               I am requesting the Honorable Texas Court of Criminal Appeals to declare Mr.
        William Andrew Allen a vexatious litigant, and to deny him further access to the courts until
        his current applications for 11.07 relief have been ruled on by your court.




                                                              u~~cC
                                                                  Judge, Presiding

        AMMI
        c:   Waller County District Clerk
            Mr. William Andrew Allen
            Mr. Elton Mathis, Waller County District Attorney